Citation Nr: 1143782	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-36 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disorder, claimed as residuals of a spine injury to include lumbar degenerative disc disease and spondylosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to August 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which denied service connection for PTSD.

In a signed statement dated in August 2011, the Veteran elected to withdraw from appellate consideration the claim of entitlement to service connection for PTSD.  Accordingly, that claim will be formally dismissed herein.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to service connection for sleep apnea have been raised by the record (January and May 2011, respectively), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

An August 2009 rating decision denied service connection for lumbar degenerative disc disease and spondylosis.  In December 2009, the Veteran expressed his disagreement with that decision.  A statement of the case must be issued on this claim.  Manlincon v. West, 12 Vet. App. 238  (1998).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC



FINDING OF FACT

In a statement from the Veteran dated in August 2011 and received in September 2011, the Veteran withdrew his appeal pertaining to the service connection claim for PTSD prior to the promulgation of a Board decision.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the service connection claim for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a rating action issued in May 2008, the RO denied a service connection claim for PTSD.  A timely Notice of Disagreement with the denial of the claim was filed in June 2008, and a Statement of the Case was issued in October 2008.  A timely substantive appeal was filed in November 2008, giving the claim appellate status. 

The file includes a VA Form 21-4138 (Statement in Support of Claim), dated in August 2011 and received in September 2011, which was authored and signed by the Veteran, requesting that the service connection claim for PTSD be withdrawn from appellate consideration.  Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it is dismissed.


ORDER

The appeal concerning the service connection claim for PTSD is dismissed.


REMAND

In August 2009, the RO issued a rating decision denying service connection for residuals of a spine injury to include lumbar degenerative disc disease and spondylosis.  In December 2009, a VA Form 21-4138 was received in which the Veteran requested that the denial of the service connection claim for lumbar degenerative disc disease and spondylosis be reconsidered utilizing enclosed information from the Veteran's doctor.  Although characterized as a request for reconsideration and construed by the VA RO as a new claim/claim to reopen, the December 2009 statement contains all elements required for a valid and timely notice of disagreement (NOD).  

In this regard, a notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result. 38 C.F.R. § 20.201 (2011).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  Here, the VA Form 21-4138, received in December 2009 and again in January 2010 (at which time it was accompanied by medical evidence pertinent to the claim), was timely and clearly expressed dissatisfaction with the denial of service connection for a low back disorder as determined in the August 2009 rating decision, hence this document is tantamount to a timely notice of disagreement.  38 C.F.R. § 20.201.  

The filing of a notice of disagreement places a claim in appellate status. The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2011).  To date, the RO has not issued a Statement of the Case addressing the service connection claim for a low back disorder arising from the denial of that claim in the August 2009 rating decision.  Under these circumstances, the Board has no discretion and is obliged to remand these claims to the RO for the issuance of an Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436  (1997).  However, this claim will be returned to the Board for appellate consideration after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal on either or both issues.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO/AMC must provide the Veteran with a statement of the case addressing the issue of entitlement to service connection for a low back disorder, claimed as residuals of a spine injury, to include lumbar degenerative disc disease and spondylosis, which was denied in an August 2009 rating action.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If, and only if, the Veteran perfects the appeal as to this claim, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


